Opinion issued March 10, 2010 










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-10-00087-CR
____________

IN RE ARTEMIO REYES, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Artemio Reyes, requests that this Court compel respondent


 to dismiss
his court-appointed counsel and appoint other counsel to represent him in cause
number 1221435, pending in the 185th District Court.  Relator complains that he is
dissatisfied with his present counsel.  We deny the petition.  
          A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law.  State
ex rel Young v. Sixth Judicial Dist., Court of Appeals at Texarkana, 236 S.W.3d 207 
(Tex. Crim. App. 2007) (orig. proceeding); Canadian Helicopters Ltd. v. Wittig, 876
S.W.2d 304, 305 (Tex. 1994) (orig. proceeding).  If the respondent trial court has a
legal duty to perform a nondiscretionary act, the relator must make a demand for
performance that the respondent refuses.  Barnes v. State, 832 S.W.2d 424, 426 (Tex.
App.—Houston [1st Dist.] 1992, orig. proceeding). The relator must also provide this
Court with a sufficient record to establish his right to mandamus relief.  Walker v.
Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).  Relator has not
provided us with a record that identifies an adverse ruling by the trial court or that
demonstrates that the trial court has refused a request for performance.  See Tex. R.
App. P. 52.3(k) (1) (A) (appendix must include a certified or sworn copy of any order
complained of or any other document showing the matter complained of).
          Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Justices Jennings, Keyes and Massengale.
Do not publish.  Tex. R. App. P. 47.2(b).